Exhibit 10.5
June 13, 2008
Mr. Joe Scirocco
Quiksilver, Inc.
15202 Graham Street
Huntington Beach, California 92649
     RE:   Amendment to Employment Agreement
Dear Mr. Scirocco:
Reference is made to your Employment Agreement (“Agreement”) dated April 12,
2007 by and between Quiksilver, Inc. (“Quiksilver”) and you. Capitalized terms
used in this letter and not defined herein shall have the meaning ascribed to
them in the Agreement.
This letter amends the Agreement as follows:

1.   The parties agree to amend and replace Section 1 of the Agreement as
follows:       “1. Position; Exclusivity. The Company hereby agrees to employ
you as its Chief Financial Officer, reporting to the Chief Executive Officer.
During your employment with Quiksilver, you will devote your full professional
and business time, interest, abilities and energies to the Company and will not
render any services to any other person or entity, whether for compensation or
otherwise, or engage in any business activities competitive with or adverse to
the Company’s business or welfare, whether alone, as an employee, as a partner,
as a member, or as a shareholder, officer or director of any other corporation,
or as a trustee, fiduciary or in any other similar representative capacity of
any other entity without the prior written consent of the Chief Executive
Officer.”

Except as expressly amended by this letter, the terms, conditions, covenants and
agreements contained in the Agreement remain unaffected by this letter and
continue in full force and effect. This letter is intended by the parties to
satisfy the requirement in clause 13 of the Agreement that any modification or
amendment to the Agreement be in writing and signed by both parties. Further,
this letter and the Agreement constitute the entire agreement between the
parties with respect to the subject matter set forth herein and therein and
supercede all other agreements, proposals, oral or written statements. Please
confirm your agreement by signing and returning one copy of this letter to the
undersigned, whereupon this letter will become a binding agreement between the
parties.
Very truly yours,

         
By: 
       
 
      Name: Bob McKnight    
Title: Chief Executive Officer
   

Accepted and agreed to this16th day of June, 2008

         
By:
       
 
        Name:     Title:    

